Citation Nr: 1329596	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  07-23 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD). 

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for bilateral pes 
planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel



INTRODUCTION

The Veteran served on active duty from January 1976 to 
November 1978. 

This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma. 

In January 2011, the Board remanded this claim for 
additional development.  The appeal is again REMANDED to the 
RO.  VA will notify the Veteran if further action is 
required.


REMAND

On his VA Form 9, the Veteran requested a hearing in this 
appeal before a member of the Board.  The Veteran was 
initially scheduled for video conference hearing in October 
2009.  The Veteran failed, however, to appear for this 
hearing.  

In a statement received in August 2013, the Veteran stated 
that he was out of town and so he did not receive notice of 
his scheduled hearing before it had passed.  As a result, he 
would like his video conference hearing to be rescheduled.  
Additionally, the Veteran indicated that he has moved to 
Wyoming, and requested that jurisdiction of his claims file 
be transferred to the Cheyenne, Wyoming RO.  

Therefore, the Board finds the Veteran has submitted good 
cause for his failure to appear at his previously scheduled 
hearing.  As such, he should be rescheduled for his 
videoconference hearing.  Prior to doing so, his claims file 
should be transferred to the Cheyenne, Wyoming RO.



Accordingly, the case is REMANDED for the following action:

1.  Permanently transfer the Veteran's 
claims file to the RO in Cheyenne, Wyoming, 
as he has moved to Wyoming.

2.  The RO in Cheyenne, Wyoming, should 
schedule the Veteran for a video conference 
hearing at the earliest opportunity.  The 
Veteran and his representative should be 
notified of the date, time, and location of 
this hearing, and a copy of this 
notification letter should be placed in the 
claims file.  Also, if, for whatever reason, 
the Veteran changes his mind and elects not 
to have this hearing, or fails to report for 
the proceeding on the date rescheduled, then 
also document this in the claims file.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board 
or by the United States Court of Appeals for Veterans Claims 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2012).



_________________________________________________
SARAMAE KREITLOW
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals 
for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2013).

